Citation Nr: 0310491	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  94-42 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post thyroidectomy with replacement therapy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel



INTRODUCTION

The veteran had active service from September 1978 to July 
1986 and from April 1987 to July 1991.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 1991 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
the veteran's claim for service connection for status post 
thyroidectomy with replacement therapy, and awarded a 10 
percent evaluation.  In July 1993, the veteran testified 
before a member of the Board (now Veterans Law Judge) sitting 
at the VARO in St. Petersburg.  In September 1996 and January 
2000 decisions, the Board remanded the veteran's claim to the 
RO for further development.  

In a statement presented to the Board in July 2002, the 
veteran's representative raised the issue of entitlement to a 
total rating for compensation based on individual 
unemployability.

In a September 2002 statement, the veteran filed informal 
claims for service connection on a secondary basis as a 
result of her service-connected status post thyroidectomy for 
hemorrhoids, fibromyalgia, uncontrolled spasms of the neck 
and eye, menstrual disorder, gastrointestinal disorder, 
larynx injury, and scars associated with a cesarean section 
during child birth.  Furthermore, the veteran sought to 
reopen previously denied claims for service connection on a 
secondary basis as a result of service-connected status post 
thyroidectomy for hair loss and a skin disorder.  

The RO has not yet had an opportunity to adjudicate these 
claims, and they are referred to the RO for appropriate 
action.  



REMAND

In August 2002, the Board undertook additional development of 
the issue listed on the front page of this remand pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  That 
regulation was invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  The development has been completed.  

The veteran's service-connected t disability is rated under 
38 C.F.R. § 4.119, Diagnostic Code (DC) 7903 
(Hypothyroidism).  During the course of the veteran's appeal, 
the schedular criteria by which hypothyroidism is rated 
changed.  In this instance, where there is a change in 
regulations during the course of an appeal, consideration of 
both old and new criteria must be accomplished by the RO, 
with the criteria most favorable to the veteran's claim being 
used.  Karnas v. Derwinski, 1 Vet. App. 308 , 313 (1991).

The Board additionally notes that, the Veterans Law Judge who 
conducted the veteran's July 1993 hearing is no longer 
employed at the Board.  At that hearing the veteran testified 
on her claim for an increased rating for status post 
thyroidectomy.  Under 38 C.F.R. § 20.707 (2002), the Veterans 
Law Judge or Veterans Law Judges who conduct the hearing 
shall participate in making the final determination of the 
claim, subject to the exception in 38 C.F.R. § 19.11(c) with 
respect to reconsideration of a decision.  The RO should 
notify the veteran that the Veterans Law Judge who had 
presided over her hearing is no longer at the Board, and she 
should be given an opportunity for an additional hearing 
before another Veterans Law Judge if she so desires.  

Therefore, in view of the Federal Circuit's opinion, the case 
must be remanded for the following:

1.  The RO should readjudicate the 
veteran's claim with consideration of the 
old and new rating criteria for 
hyperthyroidism (38 C.F.R. § 4.119, DC 
7903), in light of the evidence received 
since its supplemental statement of the 
case issued in April 2002.  

2.  If the benefits sought continue to be 
denied the RO should issue a new 
supplemental statement of the case.  

3.  The RO should notify the veteran that 
the Veterans Law Judge who had presided 
over her travel board hearing in July 
1993 is no longer at the Board.  The 
veteran should be advised that she may 
request an additional hearing before 
another Veterans Law Judge if she so 
desires.  If the veteran requests an 
additional hearing, the RO should 
schedule her accordingly.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



